Case: 20-30329     Document: 00515847844         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 4, 2021
                                  No. 20-30329
                                                                           Lyle W. Cayce
                                                                                Clerk
   In re: Chinese-Manufactured Drywall Products
   Liability Litigation

   ____________________________________

   Wicler Pierre,

                                                           Plaintiff—Appellant,

                                       versus

   Knauf Gips KG; Knauf Plasterboard Tianjin Company,
   Limited,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:09-MD-2047


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30329      Document: 00515847844            Page: 2   Date Filed: 05/04/2021




                                      No. 20-30329


          Wicler Pierre appeals the district court’s grant of summary judgment
   in favor of the Defendants-Appellees (collectively “Knauf”) dismissing his
   claim for damages stemming from defective Chinese-manufactured drywall
   (“Chinese drywall”). Because we find no error, we AFFIRM.
                    Facts and Procedural History
          Pierre purchased the affected property in Boynton Beach, Florida on
   December 3, 2007. Beginning in 2010 and 2011, Pierre said he became aware
   of the issues with defective Chinese drywall and the potential that it had been
   installed at his property. Pierre also said that he had to begin replacing fuses
   on a monthly basis as a result of Chinese drywall in 2010. In 2016, Pierre said
   he did a formal inspection and discovered defective Chinese drywall
   connected to the Knauf entities.
          Pierre initially filed his claim on November 21, 2016 as part of a
   purported class action (the Bennett class) in the Chinese drywall multi-
   district litigation (MDL). The district court subsequently denied class
   certification and dismissed the class allegations, leaving only individual
   claims. Pierre’s claim alleged various damages under Florida law resulting
   from the presence of defective Chinese drywall installed in his Florida
   property. The complaint was amended multiple times; the Fifth Amended
   Complaint is relevant here.
          At the close of discovery, Knauf moved for summary judgment on the
   basis that Pierre’s claim was time-barred by the four-year Florida statute of
   limitations. The district court granted the motion and Pierre now appeals.
                            Standard of Review
          We review a district court’s grant of summary judgment de novo,
   applying the same standard as the district court. Williams v. Lockheed Martin
   Corp., 990 F.3d 852, 864 (5th Cir. 2021). Summary judgment is appropriate




                                           2
Case: 20-30329       Document: 00515847844            Page: 3   Date Filed: 05/04/2021




                                       No. 20-30329


   when, viewing the evidence in the light most favorable to the non-moving
   party, “the movant shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a), (c).
                                     Discussion
   I. Statute of limitations and equitable tolling
          The statute of limitations for actions involving negligent injury to real
   property in Florida is four years. Fla. Stat. Ann. 95.11(3)(a). The limitations
   period begins running “from the time the defect is discovered or should have
   been discovered with the exercise of due diligence.”            Fla. Stat. Ann.
   95.11(3)(c).
          Pierre first asserts that the accrual date for the statute of limitations
   under Florida law was not until 2016 when he had the Chinese drywall
   inspection completed. Pierre admits that he was aware of Chinese drywall in
   his house in 2011. However, he asserts that the crucial factor is when he
   learned the specific identity of the drywall manufacturer by cutting into the
   walls of his house in June of 2016. Pierre cites no authority for such a
   proposition. Further, as the district court found, the record contains multiple
   admissions by Pierre that he knew about the Chinese drywall as early as 2011.
   Additionally, Pierre admitted that he had to begin replacing fuses on a
   monthly basis as a result of the Chinese drywall in 2010.
          Pierre also asserts that the MDL was pending before he discovered the
   issue. Thus, Pierre asserts that the claims are protected by the equitable
   tolling principles of American Pipe & Const. Co. v. Utah, 414 U.S. 538 (1974),
   if the discovery of the defective product occurred on or after December 9,
   2009 and a claim was filed on or before February 7, 2017, when the four-year




                                             3
Case: 20-30329        Document: 00515847844             Page: 4      Date Filed: 05/04/2021




                                        No. 20-30329


   statutory filing period ended. 1 Thus, he asserts that his November 21, 2016
   filing was timely.
           In American Pipe, the Supreme Court concluded that “the
   commencement of a class action suspends the applicable statute of
   limitations as to all asserted members of the class who would have been
   parties had the suit been permitted to continue as a class action.” Id. at 554.
   The court reiterated that conclusion in Crown, Cork & Seal Co. v. Parker, 462
   U.S. 345 (1983), further saying: “Once the statute of limitations has been
   tolled, it remains tolled for all members of the putative class until class
   certification is denied. At that point, class members may choose to file their
   own suits or to intervene as plaintiffs in the pending action.” Id. at 354.
           However, Pierre is not arguing that equitable tolling should apply from
   the commencement of this class action, the Bennett class, filed on November
   13, 2014. Instead, Pierre asserts that equitable tolling should apply from the
   filing of an earlier class action, the Payton class, filed on December 9, 2009.
   Pierre asserts that a claim filed before February 7, 2017, the four-year
   anniversary of the Payton class certification, would be timely.
           Knauf argues that the tolling provisions of American Pipe do not apply
   to subsequent class actions. The district court agreed, citing China Agritech,
   Inc. v. Resh, 138 S. Ct. 1800 (2018), as authority.
           In China Agritech, the Supreme Court explicitly concluded that: “We
   hold that American Pipe does not permit a plaintiff who waits out the statute
   of limitations to piggyback on an earlier, timely filed class action.” Id. at



           1
             Knauf asserts that Florida law applies to the tolling question and does not
   recognize class action tolling. We have no need to make the determination of which law
   applies because, even if federal law governs the question, American Pipe does not mandate
   reversal here.




                                              4
Case: 20-30329      Document: 00515847844          Page: 5   Date Filed: 05/04/2021




                                    No. 20-30329


   1806.    The Court also said that “American Pipe does not permit the
   maintenance of a follow-on class action past expiration of the statute of
   limitations.” Id. at 1804. We likewise conclude here that Pierre cannot
   piggyback on the earlier Payton class action to avoid the expiration of the
   statute of limitations.
           For the reasons stated herein, we conclude that the district court did
   not err in granting summary judgment. Thus, we AFFIRM.




                                          5